Title: To Benjamin Franklin from ——— Perrot and ——— Boyer, 3 July 1778
From: Perrot, ——, le jeune,Boyer, ——
To: Franklin, Benjamin


Monsieur
Paris le 3. juillet 1778
On s’empressoit au Palais royal à vous voir et à vous témoigner la joie que Votre présence excitoit, vous vous êtes dérobé aux acclamations publiques et vous avez bien Voulu vous reposer un instant à la maison. Pouvons nous nous flatter que vous voudrez bien aussi accepter douze bouteilles de vins de Bourgogne: c’est une faible maniere de vous présenter son hommage, mais chacun cherche à vous présenter le Sien et nous sommes jaloux de vous faire agréer le nôtre; nous vous offrons, Monsieur, avec d’autant plus de Confiance ces Vins que, les récoltant nous mêmes, nous sommes surs de leur bonté: puissent-ils par l’usage que nous vous prions d’en faire, Contribuer à la prolongation de vos jours qui font l’honneur de Votre Patrie et de l’humanité. Nous vous suplions, Monsieur, de nous permettre d’avoir l’honneur d’aller vous faire notre cour et vous assurer du profond respect avec lequel nous Sommes Monsieur Vos tres humbles et tres obeissants serviteurs.
Perrot le JeuneBoyer

Rue neuve des petits Champs Vis-a-vis celle Vivienne

Graces à tes Projets, à tes Travaux hardis
Ton Peuple a secoué le joug de l’Esclavage
et respire à présent à l’Ombre de nos Lys:
puisque de ta Vertu son bonheur est l’ouvrage,
ne te derobes pas aux Voeux de Tout Paris
francklin de l’univers a mérité l’hommage.


 
Notation: 3. Juillet 1778.
Endorsed: Perrot et Boyer Civility
